DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/027763 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are disclosed in the pending application 17/027763.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-177376 was received on 27 October 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 22 September 2020 have been considered by the examiner.

Drawings
The drawings filed on 22 September 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al. (US PGPub 2017/0151780 A1), hereinafter Masuda.
With regard to Claim 1, Masuda discloses an image forming apparatus comprising: an ink having a dynamic surface tension of from 30 to 50 mN/m at a life time of 15 msec at 25 degrees C (Abstract); 
a container (35) containing the ink (Fig. 13/ ¶0250); and 
a head configured to discharge the ink (head 34; ¶0061) to a fabric including a first fabric comprising synthetic fiber in an amount of more than 50 percent by mass and a second fabric comprising natural fiber in an amount of 50 percent by mass or greater, the head comprising a nozzle surface (Abstract, nozzle plate), wherein a first distance between positions of two consecutive droplets of the ink discharged from the head on the first fabric is shorter than a second distance between positions of two consecutive droplets of the ink discharged from the head on the second fabric.
With respect to the following limitations: 
Discharging the ink “to a fabric including a first fabric comprising synthetic fiber in an amount of more than 50 percent by mass and a second fabric comprising natural fiber in an amount of 50 percent by mass or greater; and wherein a first distance between positions of two consecutive droplets of the ink discharged from the head on the first fabric is shorter than a second distance between positions of two consecutive droplets of the ink discharged from the head on the second fabric.
The examiner notes to applicant that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  "A claim containing a "recitation with respect to the Masuda discloses a container containing the ink and a head, comprising a nozzle surface, configured to discharge droplets of ink to a medium surface.  Masuda discloses all the structural limitations, therefore the above limitations are not given patentable weight and considered intended use.  Furthermore, here, there is no structure (i.e. a controller) that controls the discharge of ink and control the operation of the printer.  The type of medium claimed is seen as intended use, since there is no controller to load and select the medium within the structure of the image forming apparatus.  The distance of droplets on the medium is also seen as intended use because there is no structure (i.e. controller) claimed to control the positioning of the droplets based on the type of fabric and to control the ejection of the droplets in order to accomplish the intended use.
Regarding Claims 2-15, these claims are directed to limitations to a head which is configured to perform the claimed discharges and positioning, however the examiner notes to applicant that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Masuda discloses a container containing the ink and a head, comprising a nozzle surface, configured to discharge droplets of ink to a medium surface.  Masuda discloses all the structural limitations, therefore the above limitations are not given patentable weight and considered intended use.  Furthermore, here, there is no structure (i.e. a controller) that controls the discharge of ink and control the operation of the printer.  

Masuda discloses an image forming apparatus comprising: an ink having a dynamic surface tension of from 30 to 50 mN/m at a life time of 15 msec at 25 degrees C (Abstract); a container (35) containing the ink (Fig. 13/ ¶0250); and 
a head configured to discharge the ink (head 34; ¶0061), the head comprising a nozzle surface (Abstract, nozzle plate), wherein a distance between positions of two consecutive droplets of the ink discharged from the head on a fabric comprising synthetic fiber is shorter than a distance between positions of two consecutive droplets of the ink discharged from the head on a fabric consisting of natural fiber.
With respect to the following limitations: 
wherein a distance between positions of two consecutive droplets of the ink discharged from the head on a fabric comprising synthetic fiber is shorter than a distance between positions of two consecutive droplets of the ink discharged from the head on a fabric consisting of natural fiber.
The examiner notes to applicant that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  "A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)", see MPEP 2114.  Masuda discloses a container containing the ink and a head, comprising a nozzle surface, configured to discharge droplets of ink to a medium surface.  Masuda discloses all the structural limitations, therefore the above limitations are not given patentable weight and considered intended use.  Furthermore, here, there is no structure (i.e. a controller) that 


With regard to Claim 17, Masuda discloses an image forming apparatus comprising: a head configured to discharge an ink having a dynamic surface tension of from 30 to 50 mN/m at a life time of 15 msec at 25 degrees C (Abstract), the head comprising a nozzle surface (Abstract, nozzle plate), wherein a distance between positions of two consecutive droplets of the ink discharged from the head on a fabric comprising synthetic fiber in an amount of more than 50 percent by mass is shorter than a distance between positions of two consecutive droplets of the ink discharged from the head on a fabric comprising natural fiber in an amount of 50 percent by mass or greater.
With respect to the following limitations: 
wherein a distance between positions of two consecutive droplets of the ink discharged from the head on a fabric comprising synthetic fiber in an amount of more than 50 percent by mass is shorter than a distance between positions of two consecutive droplets of the ink discharged from the head on a fabric comprising natural fiber in an amount of 50 percent by mass or greater.
The examiner notes to applicant that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from Masuda discloses ink and a head, comprising a nozzle surface, configured to discharge droplets of ink to a medium surface.  Masuda discloses all the structural limitations, therefore the above limitations are not given patentable weight and considered intended use.  Furthermore, here, there is no structure (i.e. a controller) that controls the discharge of ink and control the operation of the printer.  The type of medium claimed is seen as intended use, since there is no controller to load and select the medium within the structure of the image forming apparatus.  The distance of droplets on the medium is also seen as intended use because there is no structure (i.e. controller) claimed to control the positioning of the droplets based on the type of fabric and to control the ejection of the droplets in order to accomplish the intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853